DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step (3), recites “selected from the group consisting of a metal compound as well as a hydrolysate, a condensate, and a hydrolysis condensate of the metal compound” which is indefinite.  It is not clear what the grouping is due to the use of the phrase “as well as”.  The grouping should be recited as “selected from the group consisting of A, B and C”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara US 2010/0086872) in view of Shin-etsu Chemical Company (KR 10-2016-0098059).
The citations to the Shin-etsu Chemical Company are made using the English translation provided by applicant.
Ogihara teaches a patterning process.  A thermosetting metal oxide-containing film is used in the process (paragraph 0125).  It is taught that a photoresist layer is applied to the film (paragraph 0369).  The photoresist layer is baked at 80-180 degrees Celsius for 10-300 seconds which meets the limitation of claim 2.  The photoresist layer is exposed and developed (paragraph 0371) before removing the exposed portions of the thermosetting metal-oxide containing film.  Paragraphs 0236-0250 teach the thermal crosslinking accelerator present in the thermosetting metal-oxide containing film (claims 1, 3 and 4).  Paragraphs 0132-1035 teach that the metal compound in the film includes elements from Group III, IV or V which includes Ti, Zr, Hf (Group IV) as recited in the claims (claims 3 and 4).
Ogihara does not teach the sensitizer as recited in the claims.  This is taught by Shin-etsu Chemical Company.
Shin-etsu Chemical Company teaches a polymer substituted with acid-labile group, acid generator and a complex (sensitizer) which comprises cerium, copper, zinc, iron, indium and the like (paragraph 0045).  Paragraph 0001 teaches that the 3) groups (sulfonate groups) as recited in claims 5-12.  Paragraph 0219 teaches baking at 60-150 degrees Celsius for 10 seconds to 30 minutes (claim 2).  Paragraph 0222 teaches the developer used is an organic solvent which can include at least 2-octanone and other solvents as recited in claims 13-20.
Therefore, it would have been obvious to one of ordinary skill in the art to have used the sensitizer as taught by Shin-etsu Chemical Company in the process of Ogihara because Shin-etsu Chemical Company teaches that the composition is highly sensitive and leads to good pattern shape.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/414,855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application recites exposing the first photosensitive layer before applying the second photosensitive layer .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogihara (US 2012/0052685) teaches lithography using two layers wherein the lower layer is a silicon-containing layer along with a thermal crosslinking accelerator, organic acid and organic solvent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


								/Kathleen Duda/

KATHLEEN DUDA
Primary Patent Examiner
Art Unit 1737